Citation Nr: 1333739	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  10-07 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date prior to November 1, 2001 for entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine, to include whether clear and unmistakable error (CUE) exists in prior rating decisions dated August 1974 and September 1991.

2.  Entitlement to an effective date prior to November 1, 2001 for entitlement to service connection for DDD of the cervical spine, to include whether CUE exists in prior rating decisions dated August 1974 and September 1991.

3.  Entitlement to an effective date prior to November 1, 2001 for entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities, to include whether CUE exists in prior rating decisions dated August 1974 and September 1991.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

An April 2002 rating decision granted entitlement to service connection for DDD of the lumbar and cervical spine; 20 percent disability ratings were assigned to each, effective November 1, 2001.  A December 2002 rating decision increased the initial evaluations assigned to the lumbar and cervical spine disabilities to 40 percent and 30 percent, respectively, effective from the date of service connection.  The December 2002 rating decision also granted entitlement to TDIU, effective November 1, 2001.  The Veteran filed a notice of disagreement (NOD) dated February 2003, in which he expressed disagreement with the assigned effective date of service connection and entitlement to TDIU.

In an April 2007 decision, the Board found that the Veteran had alleged CUE regarding the August 1974 and September 1991 rating decisions.  The Board therefore remanded the current claims in order for the agency of original jurisdiction (AOJ) to consider the CUE claims in the first instance.   

Accordingly, an October 2008 rating decision denied the Veteran's contentions of CUE in the August 1974 and September 1991 rating decisions.  The Veteran disagreed with the denials and a statement of the case (SOC) was issued in January 2010.  The Veteran perfected his appeal by filing a timely substantive appeal (VA Form 9) in February 2010.  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.
FINDINGS OF FACT

1.  The RO did not misapply the law in its August 1974 RO decision which denied entitlement to service connection for a back disability and did not adjudicate the issue of entitlement to a cervical spine disability.

2.  The RO did not misapply the law in its September 1991 RO decision which did not adjudicate the issues of entitlement to service connection for lumbar or cervical spine disabilities, or entitlement to TDIU.

3.  On November 1, 2001, the RO received the Veteran's claim to reopen the previously denied back disability claim, as well as, an original claim of entitlement to service connection for a neck disability.

4.  There is no evidence that the Veteran filed a formal or informal claim of entitlement to TDIU prior to November 1, 2001.


CONCLUSIONS OF LAW

1.  The RO did not commit clear and unmistakable error in the August 1974 and September 1991 rating decisions.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. § 3.105(a) (2013).

2.  The criteria for an effective date prior to November 1, 2001 for the grant of service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 5108, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2013).

3.  The criteria for an effective date prior to November 1, 2001 for the grant of service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 5108, 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

4.  An effective date earlier than November 1, 2001 cannot be established for the Veteran's TDIU.  38 U.S.C.A. § 5110 (West 2002 & West Supp. 2011); 38 C.F.R. § 3.400(o) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.

These earlier effective date claims arise from the Veteran's disagreement with the effective date assigned following the grant of service connection and entitlement to TDIU.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, in May 2007 the Veteran was issued notice pertaining to his claim for an earlier effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of the VCAA. The evidence of record contains the Veteran's submissions pertaining to his claim of service connection relevant to the claims for earlier effective dates, as well as, STRS and post-service medical records.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has noted that there are no additional relevant documents in the Virtual VA file not already contained in the paper claims file.  There is no indication of relevant, outstanding records that would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3). 

The Board recognizes that the Veteran has been receiving Social Security disability benefits.  The Board is of course aware that VA's duty to assist includes obtaining SSA records when appropriate.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).  However, VA's duty to obtain records only applies to records that are "relevant" to the claim.  See 38 U.S.C.A. § 5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal Rule of Evidence 401 defining "relevant evidence" as "evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence").  There is no indication that the SSA records would be relevant to these claims.  As will be explained below, the resolution of these claims is dependent upon the law and regulations applicable to earlier effective date claims.  As such, SSA records would not avail the Veteran.

In short, remanding the case to obtain SSA records would serve no useful purpose.  See Brock v. Brown, 10 Vet. App. 155, 161-162 (1997) (VA is not obligated to obtain records which are not pertinent to the issue on appeal).  As the Court has stated, VA's "duty to assist is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support the claim."   See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).   

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues of entitlement to earlier effective dates.

Further, the Board finds that the VCAA is not applicable to the Veteran's assertions of CUE in the prior rating decisions, as a matter of law. The Court has held that the VCAA does not apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc) (holding that VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding that VCAA does not apply to RO CUE claims).  The general underpinning for the holding that the VCAA does not apply to CUE claims is that regulations and numerous legal precedents establish that a review for CUE is only upon the evidence of record at the time the decision was entered (with exceptions not applicable in this matter).  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision); Disabled Am. Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000) (upholding Board CUE regulations to this effect).

II. Earlier Effective Dates

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim or reopened claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).
a. Service Connection

The applicable statutory and regulatory provisions require that VA look to all communications from the Veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C.A. § 511(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2013); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2013).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2013).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155 (2013).

Here, the Veteran contends that he is entitled to an effective date earlier than November 1, 2001, for the grant of service connection for a lumbar spine disability and a cervical spine disability.

He served on active duty from September 1968 to September 1970.  A review of the Veteran's STRs shows that he was treated for an acute onset of low back pain with squatting exercise in November 1968, at which time he was diagnosed with an acute sacro-iliac strain.  Subsequent complaints of back pain were noted in January 1969 and February 1969.  Notably, the Veteran's September 1960 service separation examination was absent any indication of continuing musculoskeletal complaints.
In July 1974, he filed a claim of entitlement to service connection for a back injury, which was denied in an August 1974 rating decision.  The Veteran was notified of the decision and of his appellate rights in a September 1974 letter.  He did not appeal.  However, in July 1977, the Veteran filed a notice of disagreement (NOD) indicating that he wished to appeal the August 1974 decision.  The RO notified him that his NOD was untimely and further notified him how to reopen his claim.  The Veteran did not respond to this letter.

VA treatment records dated July 1974 documented a diagnosis of herniated nucleus pulposus, L3-L4, L4-L5.  At this time, the Veteran reported that he experienced intermittent back pain over the years following an in-service back injury.  VA treatment records dated in July 1977 documented a diagnosis of herniated cervical disc, C5-C6.  A three month history of neck and right shoulder pain was noted at that time.

In January 1991, the Veteran filed a VA Form 21-527, Income - Net Worth and Employment Status, in support of a claim for total disability benefits.  In an August 1991 statement referencing his "reopened claim," the Veteran requested that VA treatment records dated March 1991 detailing a neck surgery be secured on his behalf.  He also requested that the RO consider his reduced vision and headaches as residuals of his surgery.  

The Veteran was afforded a VA examination in August 1991, which noted his report of in-service injury to the cervical and lumbar spine.  He was diagnosed with postoperative status, cervical fusion with chronic posterior cervical pain as well as postoperative status, hemilaminectomy and diskectomy, L3 and L4, for herniated nucleus pulposus with chronic low back pain.  

A September 1991 rating decision granted entitlement to a nonservice-connected pension, effective January 31, 1991.

In an October 1991 statement, the Veteran indicated that he was disabled and not able to work at all since his last operation.  In a November 1992 VA Form 28-1902, Counseling Record, the Veteran indicated that he was self-employed as a commercial fisherman and had received operations on his back and neck which interfered with his ability to work.

In a statement received by VA on November 1, 2001, the Veteran filed a claim of entitlement to service connection for chronic lower back pain and chronic cervical neck pain.  Service connection was granted in an April 2002 rating decision for back and neck disabilities, with 20 percent disability ratings assigned effective November 1, 2001.  In a December 2002 rating decision, RO increased the disability rating assigned to the service-connected DDD of the lumbar spine to 40 percent and the service-connected DDD of the cervical spine to 30 percent, effective the date of claim.

Accordingly, the RO has assigned an effective date of November 1, 2001 for the grant of service connection for DDD of the lumbar spine and DDD of the cervical spine.  The Veteran seeks earlier effective dates with respect to both claims.

Based upon a review of the evidence, and for reasons expressed immediately below, the Board finds that the currently assigned effective date of November 1, 2001, is the earliest effective date assignable for the award of service connection for disabilities of the lumbar and cervical spine.

As noted above, the assignment of an effective date for service connection is essentially governed by the date of filing with VA of a claim.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).  With respect to the back disability claim, the Board has reviewed the record and can identify no communication from the Veteran that may be considered to be a claim of entitlement to service connection for back disability following the final denial in August 1974 and prior to the date the claim to reopen was received (November 1, 2001).  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) (the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits).  The Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peak, 21 Vet. App. 537, 539-540 (2008) (citing Bingham v. Nicholson, 421 F. 3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d. 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995).)  Here, the evidence clearly shows that the final disallowance, that is, the last disallowance that is determined to be a final decision by virtue of having not been appealed, is the August 1974 rating decision.  The evidence also shows that the date of receipt of the Veteran's claim to reopen was November 1, 2001, and no sooner.  Consequently, the only effective date for award of service connection that may be assigned for the Veteran's lumbar spine disability is the presently assigned date of November 1, 2001.

Further, the Board has reviewed the record and can identify no communication from the Veteran that may be considered to be a claim of entitlement to service connection for a cervical spine disability prior to the date the claim was received-November 1, 2001.  See Servello, supra.

The Board recognizes that the Veteran filed statements prior to November 2001 in which he indicated that he suffered from back and neck disabilities.  However, these communications were filed in conjunction with his claim of entitlement to nonservice-connected pension benefits.  As indicated above, applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2013); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  At no time prior to November 2001, did the Veteran submit any communication or action indicating an intent to reopen his back disability claim or to file an original claim of entitlement to service connection for a neck disability.  See 38 C.F.R. § 3.155 (2013).

The Board has considered whether the VA treatment records dated July 1974 and July 1977, as well as, the August 1991 VA examination report may be considered to be an informal claim for benefits under 38 C.F.R. § 3.157.  The Board recognizes that these treatment and examination reports documented the Veteran's contention that he suffered from lumbar and cervical spine disabilities which were incurred during his military service; however, 38 C.F.R. § 3.157 does not avail the Veteran.  Under § 3.157(a), a report of examination or hospitalization may be accepted as an informal claim for benefits if it meets the requirements of § 3.157(b).  38 C.F.R. § 3.157(b) provides:  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of [evidence listed under (b)(1), (2), or (3)] will be accepted as an informal claim for increased benefits or an informal claim to reopen.  In the instant case, the August 1974 rating decision did not deny the Veteran's back disability claim because the disability was not compensable to a degree; moreover, there was never a prior allowance as to the cervical spine disability claim.  As such, 38 C.F.R. § 3.157 is not for application.

Finally, the Veteran is contending that his lumbar and cervical spine symptomatology began during service and continued thereafter and, as such, service connection should be granted beginning the day following discharge.  This amounts to an argument couched in equity.  The Board, however, is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).

The Board does not dispute that the Veteran experienced lumbar and cervical spine symptomatology prior to the assigned effective date.  That he did was evidence that provided a basis for the grant of service connection.  However, the Board is obligated to apply the law as Congress has created it.  As explained above, the law does not support the assignment of an effective date prior to November 1, 2001 for either disability.

In conclusion, for the reasons and bases set forth above, the Board finds that the effective date for the grant of service connection for DDD of the lumbar spine and DDD of the cervical spine is no earlier than the currently assigned date of November 1, 2001.  Accordingly, the benefit sought on appeal is denied.  (This decision does not address the merits of any claim of clear and unmistakable error in a prior rating decision, which will be discussed below.)
b. TDIU

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

According to 38 C.F.R. § 3.400(o)(2), the effective date of an increase in compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the date of receipt of the claim.  See 38 C.F.R. § 3.400(o)(2) (2013).  See also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2013).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2013).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) (2013).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2013).

Here, the Veteran contends that he is entitled to an effective date prior to November 1, 2001 for the grant of TDIU.  Essentially, he asserts that he has been entitled to TDIU since January 31, 1991, the effective date of his nonservice-connected pension.

Based upon a complete review of the evidence, and for reasons and bases expressed immediately below, the Board finds that the currently assigned effective date of November 1, 2001 is the earliest effective date assignable for entitlement to TDIU, as a matter of law.

The Board is obligated to review the record and make its own determination as to whether there is any evidence of record that can be construed as receipt of an earlier TDIU claim.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) (the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits).  The Board has carefully reviewed the entire record and has not identified any communication from the Veteran which may be interpreted as a prior TDIU claim.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991); 38 C.F.R. 
§ 20.202 (2013) (VA must liberally construe all documents filed by a claimant); see also Roy v. Brown, 5 Vet. App. 554 (1993).  Neither the Veteran nor his representative has identified any specific document contained within the claims file that constituted a TDIU claim which was overlooked or misconstrued by the RO.

The Board recognizes that in January 1991 the Veteran filed a claim of entitlement to a nonservice-connected pension.  The Veteran's claim was granted in a September 1991 rating decision, based upon a finding of unemployability due to nonservice-connected disabilities.  Critically, however, neither the Veteran nor his representative asserted that the Veteran raised entitlement to TDIU at this time.  In fact, the record demonstrates that the Veteran did not assert entitlement to TDIU until July 2002.  (The RO granted TDIU, effective the date of the Veteran's claims of entitlement to service connection for lumbar and cervical spine disabilities were received, November 1, 2001).  Service connection has not been established for any disability prior to November 1, 2001.

To the extent that the Veteran is contending that his service-connected symptomatology warranted an assignment of TDIU from the date he was granted nonservice-connected pension benefits, this amounts to an argument couched in equity.  The Board, however, is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).

The Board does not necessarily dispute that the Veteran was unable to work prior to the assigned effective date of TDIU; this fact is evidenced by the September 1991 rating decision which granted him a nonservice-connected pension.  However, the Board is obligated to apply the law as Congress has created it.  As explained above, the law does not support the assignment of an effective date prior to November 1, 2001.  A total disability rating for compensation purposes based on service-connected disabilities cannot predate the effective date of the grant of service connection for a service-connected disability.

The Board also notes the Veteran's argument that the VA should honor the effective date established by the Social Security Administration for his entitlement to receive Social Security disability benefits [April 1, 1991].  See, e.g., the SSA decision dated March 2007.  However, VA is not bound by findings of entitlement to disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  As discussed above, the absence of a formal or informal claim until November 2001 precludes the assignment of an earlier effective date.

As indicated in the Introduction, the RO granted entitlement to TDIU effective November 1, 2001 pursuant to 38 C.F.R. § 3.400(o)(2) which indicates that the effective date of an increase in compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the date of receipt of the claim.  See 38 C.F.R. § 3.400(o)(2) (2013).  See also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  However, a TDIU cannot predate the effective date of service connection of the disability upon which the rating is based.

The Veteran has therefore been assigned the earliest effective date for TDIU as allowed under the applicable regulations.  In sum, for the reasons and bases expressed above, the Board finds that an effective date for TDIU earlier than the currently assigned November 1, 2001 is not warranted.  The benefit sought on appeal is therefore denied.  (This decision does not address the merits of any claim of clear and unmistakable error in a prior rating decision, which will be discussed below.)

III.  CUE

In general, unappealed VA rating decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105, 20.1103 (2013).  A final decision may, however, be subject to revision on the basis of CUE.  See 38 C.F.R. § 3.105(a) (2013).

The Court has propounded a three-prong test to determine whether CUE is present in a prior determination:

(1).  "[E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied,

(2).  the error must be 'undebatable' and of the sort 'which, had it not been made, would have manifestly changed the outcome at the time it was made,' and

(3).  a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question."  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) [quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)].

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court further held that CUE is one of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity and, unless it is the kind of error that, if true, would be CUE on its face, must provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Fugo further held that neither a claim alleging improper weighing and evaluating of the evidence in a previous adjudication, nor general, non-specific claims (including sweeping allegations of failures to follow the regulations or to provide due process), meet the restrictive definition of CUE.  Id. at 44.

The Court has defined CUE as "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

Any claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium); aff'd sub nom., Andre v. Principi, 201 F.3d 1354 (Fed. Cir. 2002).  This specific allegation must assert more than mere disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of CUE the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  In order to show that CUE occurred, the evidence must show that the law was incorrectly applied to the facts as they were known at the time and that, had the error not occurred, the decision would have been manifestly different.  See Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

In Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002), the United States Court of Appeals for the Federal Circuit held that a breach of duty to assist cannot constitute CUE and that "grave procedural error" does not render a decision of VA non-final.  In Cook, the Federal Circuit overruled Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), to the extent that the decision held that the existence of "grave procedural error" (in that case, not obtaining complete service treatment records) rendered a VA decision non-final.  Also in Cook, the Federal Circuit, citing Caffrey v. Brown, 6 Vet. App. 377, 383 (1994), noted that a CUE claim is an attack on a prior judgment that asserts an incorrect application of law or fact, and that an incomplete record, factually correct in all other respects, is not CUE.

In this matter, the Veteran has alleged CUE in the August 1974 rating decision as to the RO's denial of service connection for a back disability and failure to adjudicate the issue of entitlement to service connection for a neck disability.  See, e.g., the Veteran's VA Form 9 dated February 2010.  He also appears to assert CUE in a September 1991 rating decision that granted entitlement to a nonservice-connected pension and did not adjudicate issues of entitlement to service connection for lumbar and cervical spine disabilities, and entitlement to TDIU.  Id.

The RO's August 1974 rating decision denied entitlement to service connection for a back disability.  The decision was not appealed and is therefore final.  See  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104, 20.1103.  The Veteran challenges that decision on the basis of CUE.  

Crucially, the Veteran does not seem to assert that the RO applied the incorrect legal standard in its August 1974 decision, nor does he contend that the law was incorrectly applied to the facts as they were known at the time.  Rather, the heart of the Veteran's CUE claim is that the RO's evaluation of the relevant evidence in August 1974 rating decision was incorrect.  As will be discussed below, his argument essentially reflects a disagreement with how the RO weighed the evidence.

As to the back and neck disability claims, the Veteran essentially contends that there was sufficient evidence in the record at the time of the August 1974 rating decision to warrant a grant of service connection.  See the Veteran's VA Form 9 dated February 2010.  

The Board has reviewed the evidence of record at the time of the August 1974 rating decision and the law extant at that time and concludes that the application of the law to the facts in this case is against a finding that clear and unmistakable error was committed by the RO in the decision when it denied entitlement to service connection for back disability. 

The August 1974 rating decision denied the Veteran's claim of entitlement to a back disability because the evidence of record demonstrated that the back strain treated in service, specifically a sacroiliac strain, was acute and transitory.   

Although STRs documented an in-service diagnosis of an acute sacro-iliac strain in November 1968 and continuing complaints of back pain in January 1969 and February 1969, a chronic back disability was not diagnosed during the Veteran's military service.  Moreover, at the time of the August 1974 rating decision, there was no evidence that any current back problem was incurred in the Veteran's military service.

Thus, whether the Veteran had a current disability upon which service connection could be granted at the time of the August 1974 rating decision was reasonably debatable. In other words, the Board cannot state that the claim should have been undebatably granted based upon the evidence of record at that time.  Rather, the Board finds that a reasonable adjudicator could have determined that the Veteran did not have a back disability related to service at the time of the August 1974 denial of his claim. This degree of uncertainty cannot constitute clear and unmistakable error.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (a mere disagreement with how the evidence was weighed does not constitute clear and unmistakable error).  Crucially, in consideration of the information and evidence existing at the time of the August 1974 rating decision, the Board does not find CUE in the decision.  

The Board recognizes that the RO failed to obtain all pertinent evidence of record prior to the August 1974 rating decision.  Specifically, in a VA Form 07-3101 dated August 1974, the RO requested the Veteran's available VA treatment records.  Notably, VA treatment records dated July 1974 documented a diagnosis of herniated nucleus pulposus, L3-4, L4-5.  However, a review of the claims file shows that these records were not associated with the claims file until December 2001.  Crucially, the Court has held that VA's breach of its duty to assist cannot form a basis for a claim of CUE.  Cook v. Principi, 318 F.3d 1334, 1336-47 (Fed. Cir. 2002); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994) (VA's breach of duty to assist caused incomplete record but not incorrect record).  Further, even if the July 1974 VA clinical diagnosis of low back disability had been of record, it is not shown as undebatable that such diagnosis had been demonstrated at that time as etiologically related to service.

In short, the Board concludes that the August 1974 rating decision constituted a reasonable exercise of rating judgment under the law as it then existed.  That the Veteran would have the Board weigh the evidence differently, or even if the Board would have decided differently, does not create a basis for finding CUE. The August 1974 judgment will not be disturbed now by finding CUE. The Board notes that the determinative question in this case is not whether it would have been reasonable for an adjudicator to have granted the Veteran service connection for a back disability in August 1974.  Rather, the question at this stage is whether, given the law extant at the time, and the evidence then of record, it is absolutely clear that a different result should have ensued.  Here, for the reasons stated above, the Board must answer that question in the negative.

Moreover, error was not committed when the RO failed to address the question of service connection for a cervical spine/neck disability in the August 1974 rating decision.  This is so because there was no claim, formal or informal, and there is no clear evidence that the RO believed there was such a claim.  Despite the Veteran's contentions to the contrary, the only claim before the RO was a claim of service connection for a back disability.  See 38 C.F.R. §§ 3.150, 3.151, 3.155, 3.157, 3.160.  Prior to the August 1974 decision, the Veteran filed one document-the July 1974 application for compensation benefits.  He only listed the claimed back injury on the form.  Nothing pertaining to a cervical spine/neck disability was expressed.  

Similarly, the Board observes that the Veteran appears to have asserted CUE in the September 1991 rating decision, due to the RO's failure to address his claims of entitlement to service connection for lumbar spine disability and cervical spine disability, and entitlement to TDIU.  

At the time of the September 1991 rating decision, the Veteran had filed a VA Form 21-527, Income - Net Worth and Employment Statement, dated January 1991.  He subsequently submitted VA treatment records as well as a statement asking the RO to consider medical records from the VA medical center concerning surgery on his neck "to assist with the evaluation."  An August 1991 VA examination report diagnosed the Veteran with "postoperative status, cervical fusion with chronic posterior cervical pain and postoperative status, hemilaminectomy and diskectomy, L3 and L4, for herniated nucleus populous with chronic low back pain."   The examiner noted that the Veteran was disabled and unable to work since his last operation.  The Veteran was accordingly granted entitlement to a nonservice-connected pension in a September 1991 rating decision.  Crucially, the Board notes that, as detailed above, no error was committed because there was no claim, formal or informal, for entitlement to a lumbar spine or cervical spine disability, or entitlement to TDIU of record at the time of the September 1991 rating decision.  Accordingly, CUE is not found in the September 1991 rating decision with respect to a failure to consider claims of entitlement to service connection for a lumbar spine or cervical spine disability, or entitlement to TDIU.

To the extent that the Veteran appears to be asserting CUE in the April 2002 and December 2002 rating decisions, the Board notes that CUE claims involve prior RO final decisions only.  See 38 C.F.R. § 3.105 (2013).  Critically, the April 2002 and December 2002 rating decisions are currently on appeal and will be subsumed by this Board decision.  Accordingly, the April 2002 and December 2002 rating decisions are not final and may not be the subject of a valid CUE claim at this time.  See 38 U.S.C.A. §§ 7105, 7111 (West 2002); 38 C.F.R. §§ 3.105, 20.1400 et seq. (2013).   Any such contention by the Veteran is, therefore, meritless.  


ORDER

Entitlement to an effective date prior to November 1, 2001 for the grant of service connection for a lumbar spine disability is denied.

Entitlement to an effective date prior to November 1, 2001 for the grant of service connection for a cervical spine disability is denied.

Entitlement to an effective date prior to November 1, 2001 for the grant of entitlement to TDIU is denied.

Clear and unmistakable error was not committed in rating decisions dated August 1974 and September 1991; the appeal of this issue is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


